DETAILED ACTION
Status of Application
The amendments and response filed on 16 May 2022 and 03 June 2022 are acknowledged and have considered in their entirety.  Claim 5 and 11 are cancelled; thus, claims 1-4, 6-10 and 12 are pending and subject to examination on the merits.

Withdrawal of Previous Objections/Rejections 
The rejection of claim 12 for lack of antecedent basis is withdrawn.  The claim was amended in the claim set filed 16 May 2022 and has been changed from reciting “recombinant host cell” in reference to claim 7, to now reciting “recombinant bacterial cell”.   
Maintained/Modified Rejection(s)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2012/0190083 – cited on IDS) in view of Shimizu et al. (Arch. Biochem. Biophys., 2008 – cited on IDS) and GenBank BAK54487.1 and BAB66260 (both cited on IDS).
Chang et al. teach a method of producing O-phosphoserine and L-cysteine by overexpressing 3-phosphoglycerate dehydrogenase (PDGH/SerA) and phosphoserine aminotransferase (PSAT/SerC) in a recombinant bacterial/mesophilic E. coli cell – See paragraphs 0025-0026 and Examples 5-9.  Said PDGH/SerA functions to convert 3-phosphoglycerate (e.g. 3-phosphoglyceric acid (3PG)) to 3-phosphohydroxypyruvate (also known as phosphohydroxypyruvic acid (HPV)) which is converted by PSAT/SerC to O-phosphoserine (See paragraphs 0025-0026).  In addition, glutamate dehydrogenase activity is selected to also be overexpressed because it bestowed a much higher potential to produce O-phosphoserine (See paragraphs 0035-36, Table 17, Example 19-20, claim 16).  It is stated that it is advantageous that the SerA, e.g. 3-phosphoglycerate dehydrogenase, is resistant to feedback inhibition by serine and to achieve this, a mutant SerA is utilized having several mutations to make said enzyme resistant to feedback inhibition to serine (See paragraph 0025, Examples 4, 7-9).  It is taught any SerA or SerC can be utilized as long as they possess the activities of these enzymes (See paragraphs 0025-0026).  The final step of the method utilizes O-phosphoserine sulfhydrylase (OPSS) which utilizes O-phosphoserine to make L-cysteine (See Example 37) in recombinant strains overexpressing SerA*/PDGH (serine resistant) and SerC/PSAT, wherein said fermentation method is carried out at pH 7.0.  
Chang et al., however, do not teach wherein the bacterially overexpressed PDGH/SerA and PSAT/SerC are derived from thermophilic bacteria.  
Shimizu et al. teach a 3-phosphoglycerate dehydrogenase (ST1218/ PGDH) derived from the hyperthermophilic Sulfolobus tokodaii is extremely thermostable up to 80oC and is located directly adjacent to another enzyme having phosphoserine aminotransferase activity (PSAT - ST1217) - See p. 125, last paragraph to p. 126, both columns, wherein said PGDH enzyme is naturally resistant to inhibition by L-serine (See p. 127, 1st col., 2nd paragraph).  Said PDGH was successfully recombinantly expressed in recombinant bacterial/mesophilic cell of E. coli.  Regarding the pH of said enzyme, it was noted “The enzyme was stable over a wide range of pHs; no decrease in activity was observed when the enzyme was incubated at pHs between 3.5 to 11.5 for 20 min at 50 oC.” – See p. 123, 1st line of 1st full paragraph.  
GenBank BAB66260 and BAK54487.1 and provides the sequences for Sulfolobus tokodaii ST1218/ PGDH and ST1217/PSAT, respectively.
Therefore it would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to utilize the PDGH/ST1218 and PSAT/ST1217 enzymes as taught by Shimizu et al. and as taught in GenBank BAK54487.1 and GenBank BAB66260, in the recombinant method to produce OPS and L-cysteine at pH 7.0 of Chang et al. because of the added advantages in doing so, e.g. the PGDH is naturally not inhibited by serine which Chang et al. specifically state is necessary, and as such, one skilled in the art would not have to waste time and money making any mutants of PDGH/SerA as in Chang et al.  In addition, both enzymes are extremely thermostable.  These reasons would provide one of ordinary skill in the art motivation in and of itself because it would not only save time but money as said skilled artisan can just use the wild-type enzymes of Shimizu et al. and get the same result/effect.  In addition, there would be a reasonable expectation of success in substituting PDGH/ST1218 and PSAT/ST1217 from Shimizu et al. with that of Chang et al. because Chang et al. explicitly state any enzyme having the wild-type activity or mutant inhibition feedback activity can be utilized (see paragraphs 0025-0026 of Chang et al.).  
As such, the references when combined render the instant claims as prima facie obvious.  

Applicant’s Response and Examiner’s Rebuttal:
	Applicant’s traverse the rejection of Chang et al. in view Shimizu et al. and state that newly amended claims 1 and 7 define that thermophilic bacterium is selected from Sulfolobus tokoadaii, Thermus thermophilus, Thermotoga maritima, Thermococcus kodakarensis or Thermosynechococcus elongates.  It is stated: “Applicant respectfully submits that the cited publications do not disclose or suggest introducing the specific thermophilic enzymes of PGDH and PSAT into these particular thermophilic bacterium.” – See Remarks, p. 5, 2nd to last paragraph, last line.
	The Examiner has considered this argument but does not find it persuasive because Applicant’s are not arguing limitations that are in the claims.  There is no requirement that the specific thermophilic enzymes of PGDH and PSAT are produced recombinantly in the thermophilic bacterium Sulfolobus tokoadaii, Thermus thermophilus, Thermotoga maritima, Thermococcus kodakarensis or Thermosynechococcus elongates.  Rather, what the claims recite is that the enzymes are derived from these thermophilic bacterium but that they can be recombinant expressed in any recombinant bacterial cell, such as E. coli as taught in the primary reference of Chang et al.
	Applicant’s further state that for at least claim 7, the instant specification described deficiencies of the enzymatic activity of PGDH derived from S. tokodaii, especially at neutral pH.  Thus, claim 7 overcomes the art-based rejection because a neutral pH was unable to produce O-phosphoserine in S. tokodaii.  
	The Examiner has considered this argument but does not find it persuasive because Chang et al. teach successfully producing O-phosphoserine and L-cysteine by expressing the two enzymes simultaneously at pH 7.0.  One skilled in the art would therefore replicate these same conditions, however, utilizing the enzymes taught by Shimizu et al. instead for the reasons/advantages recited in the rejection.  Expectation of success comes from the fact that activities of the enzymes even alone were the same for the range of pH’s from 3.5 to 11.5. 
	As such, the rejection of record is maintained.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924.  The examiner can normally be reached on M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        16 June 2022